Title: From James Madison to William Bradford, 28 April 1773
From: Madison, James
To: Bradford, William



Dear Billey
Virginia Orange County April 28th. 73

I received your Letter dated March the 1st. about a Week ago and It is not more to obey your demands, than to fulfill my own desires that I give you this early answer. I am glad you disclaim all punctiliousness in our correspondence. For my own part I confess I have not the face to perform ceremony in person and I equally detest it on paper though as Tully says It cannot blush. Friendship like all Truth delights in plainess and simplicity & It is the Counterfeit alone that needs Ornament and ostentation. I am so thoroughly persuaded of this that when I observe any one over Complaisant to me in his professions and promises I am tempted to interpret his Language thus—As I have no real esteem for you and for certain reasons think it expedient to appear well in your eye, I endeavour to Varnish Falsehood with politeness Which I think I can do in so ingenious a manner that so vain a Blockhead as you cannot see through it. I would have you write to me when you feel as you used to do when we were under the same Roof and you found it a recreation and release from Business and Books to come and chat an hour or two with me. The Case is such with me that I am too remote from the Post to have the same Choice, but It seldom happens that an Opportunity Catches me out of a Humour of Writing to my old Nassovian Friends and you know What place you hold among them.
I have not seen a single piece against the Doctor’s Address. I saw a piece advertised for publication in the Phila. Gazette Entitled—Candid Remarks &c. and that is all I know about it. These things seldom reach Virginia and when they do I am out of the way of them. I have a curiosity to read those Authors who write with “all the rage of Impotence” When passion seems to commit a rape on the understanding and engenders a little peevish snarling offspring: not because there is any Excellence or wit in their Writings, but because they implicitly proclaim the Merit of those they are railing against and give them an occasion of shewing by their Silence and Contempt that they are invulnerable. I am heartily obliged to you for your kind offer of sending me some of These Performances. I should also willingly accept Freneau’s Works and the Sermons to Doctors in Divinity which I hear are published and whatever else you reckon worth reading. Please to note the Cost of the Articles for I will by no means suffer our acquaintance to be an expence on your part and I have nothing fit to send you to make it reciprocal.
In your next Letter be more particular as to yourself, your Intentions present employments &c. Erwin McPherrin &c &c—The Affairs of College. Is their Lottery like to come to any thing? There has happened no Change in my purposes since you heard from me last. My Health is a little better owing I believe to more activity and less Study recommended by the Phy[si]cians. I shall try if possible to devise some Business that will afford me a sight of you once more in Philada. within a Year or two. I wish you would resolve the same with respect to me in Virginia though Within a shorter time.
I am sorry my situation affords me nothing New Curious or entertaining to pay you for your agreeable information & remarks You being at the Fountain-Head of Political and Literary Intelligence and I in an Obscure Corner—You must expect to be greatly [the] loser on that score by our Correspondence. But as you have entered upon it I am determined to hold you to it, and shall give you some very severe admonitions whenever I perceive a remissness or Brevity in your Letters. I do not intend this as a beginning of reproof but as a caution to you never to make it necessary at all.
If Mr. Horton is in Philadelphia give him my best Thanks for his Kindness in assisting Mr. Wallace to do some Business for [me] not long ago.
I must reecho your pressing Invitations to [write soon which I] do with the more confidence as I have complied [with yours.]
I am Dear [Sir] Yours most unfeignedly
James Madison Junr.
